Title: From George Washington to Colonel Elias Dayton, 26 July 1777
From: Washington, George
To: Dayton, Elias



Sir
[Near Troy Hills, Morris County, N.J.]4 OClock P.M. July 26: 1777

The inclosed Letter, from Majr Burnet, just now came to Genl Greene. You will compare the Intelligence, which you obtain with the information contained in this Letter, and after making such Observations & remarks upon the whole, you will transmit the same with this Letter to Lord Stirling. I am Sir Yr Hble servt

Go: Washington


P.S. I wrote you today by One of Blands Light Horse upon the subject of Intelligence—You’l refer to that & such Intelligence as you may obtain about paulus Hook.

